DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 5/31/2022 have been fully considered and are considered not fully persuasive; the rejection has been modified in light of claim amendments.
2.	The applicant’s arguments are as follows: Raymann does not sufficiently disclose determining whether a sleep period has started, and the determining being performed during a specific time of day. 
However, Raymann discloses, “computing device 100 can include sleep logic 102. For example, sleep logic 102 can be an operating system software process (e.g., function, utility, daemon, etc.). Sleep logic 102 can be an independent software process (e.g., a standalone application). Sleep logic 102 can interact with various sensors of computing device 100 to detect sleep signals (e.g., user activities, biometric data, etc.) indicating when the user intends to sleep, when the user actually falls asleep, and when the user wakes up. Sleep logic 102 can use the sleep signals to adjust alarms (e.g., alarm clock. alarms, nap alarms, etc.) on computing device 100 so that the user can get enough sleep and feel rested. For example, sleep logic 102 can use the signals to determine how long it takes for the user to fall asleep (e.g., sleep onset latency) and adjust an alarm (e.g., morning wake up alarm) to allow the user to get sufficient sleep to feel rested,” (Col 2 lines 40-55). That is, Raymann leverages sensor data to determine “when the user actually falls asleep,” which includes information on the start/end of a given sleep period. Additionally, Raymann discloses ascertaining, “when the user intends to sleep and when the user actually falls asleep/wakes up.” That is, data on intended or expected sleep periods, and data on actual sleep periods, are compared. 
Raymann additionally discloses an instance where information on intended sleep results in a sleep determination, stating, “sleep logic 102 can determine that the user intends to sleep. For example, if darkening the room is the last of the sleep ritual activities performed by the user and detected by light sensor 112 of computing device 100, then sleep logic 102 can determine the start of the user's sleep onset latency to be the time at which darkening the room was detected.” (col 8 lines 32-39). The presence of this conditional logic indicates that, were the user not expected to fall asleep (i.e. were the room not dark) the sleep period’s start and end times would not be determined. It would be obvious to one of ordinary skill in the art to incorporate the logic of Raymann into the system of Muzet such that the user’s expected sleep patterns inform sleep determination, in order to optimize the assessment of sleep quality. Thus, Raymann does teach the claimed element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amended claim(s) contains subject matter (the negative limitation, “without being performed during another time of the day when the user is not expected to fall asleep”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Further see, “The mere absence of a positive recitation is not basis for an exclusion,” MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muzet (US 9820680 B2), in further view of Raymann (US10052061B2). 
Regarding claim 1, Muzet teaches a method of transmission by a watch (“the wearable device can be formed similar to a watch that is worn at a wrist of the person” Col 19 lines 40-45) of an information message (Col 33, lines 40-55) relating to an assessment of the sleep quality of a user of said watch (“displaying or outputting analysis results” Col 33 lines 42-43), the method comprising: in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” (Col 27 lines 16-21)), recording by a processing circuitry of the watch (sleep stage determination unit 420 Col 29 lines 31-33; Muzet states wherein both a recording device 100 and a data extracting unit 200 entail “a circuitry…processor such as a microprocessor” (Col 22 lines 19-23) which runs software for “body movement calculating means 220” (Col 22 lines 42-44) or “environmental calculating means 230” (Col 22 lines 60-65)), data describing at least one event-driven episode of at least one type of environmental event recorded during a sleep period of the user (“a sudden change in blood pressure can be indicative of a sleep disturbance due to an environmental event such as a noise” Col 30 lines 3-8); identifying by the processing circuitry of the watch, at least one type of environmental event that disturbs the user's sleep by processing said descriptive data (noise level unit 231 (Col 23 lines 5-10)); estimating by the processing circuitry of the watch, a sleep quality assessment index for the user as a function of a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64 and “[it is determined] whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10) and generating by the processing circuitry of the watch, an information message including the estimated assessment index for the purpose of diffusion to the user (“displaying or outputting analysis results” Col 33 lines 42-43). For further support, Raymann (US10052061B2) which discloses a method for algorithmically adjusting for sleep latency (see Abstract) and thus exists in the applicant’s field of endeavor, discloses, “In some implementations, sleep logic 102 can predict future sleep periods. For example, sleep logic 102 can analyze the sleep history data in sleep history database 134 to determine when the user usually sleeps. For example, if the user typically (e.g., historically has a pattern) sleeps between 11 pm. and 7 am, then sleep logic 102 can predict that the user will go to sleep at 11 pm on the current day and/or future days (Col 5 lines 35-65).” Additionally, Raymann discloses “In some implementations, computing device 100 can include light sensor 112. For example, light sensor 112 can be a photoresistor that detects the light intensity of the environment around computing device 100. Sleep logic 102 can use the light intensity data generated by light sensor 112 to determine whether the user is sleeping.” (Col 4 lines 36-50). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to incorporate the sleep logic as disclosed by Raymann into the system as disclosed by Muzet such that the watch can use this determination as one of its conditionals to determine if the sleep period has started, in order that the accuracy of the determination is increased. Additionally, Raymann discloses “FIG. 2 illustrates an example graphical user interface 200 for specifying a sleep goal. For example, graphical user interface (GUI) 200 can be a GUI of alarm clock application 142. GUI 200 can be presented on a display of computing device 100. GUI 200 can present graphical elements 202 that a user can select or manipulate to specify a time (e.g., 7:00 am) at which an alarm should be presented by alarm clock application 142 on computing device 100. For example, the alarm can be presented as a sound, a vibration, and/or a graphical notification presented by computing device 100. GUI 200 can present graphical element 204,” (Col 13 lines 34-45); it would have also been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to incorporate these [two-dimensional] graphical elements into the system of Muzet such that the overall sleep assessment is represented graphically, in order that the user quickly and intuitively grasp the analytics data therein displayed. Further regarding determining whether a sleep period has started, and the determining being performed during a specific time of day, Raymann discloses, “computing device 100 can include sleep logic 102. For example, sleep logic 102 can be an operating system software process (e.g., function, utility, daemon, etc.). Sleep logic 102 can be an independent software process (e.g., a standalone application). Sleep logic 102 can interact with various sensors of computing device 100 to detect sleep signals (e.g., user activities, biometric data, etc.) indicating when the user intends to sleep, when the user actually falls asleep, and when the user wakes up. Sleep logic 102 can use the sleep signals to adjust alarms (e.g., alarm clock. alarms, nap alarms, etc.) on computing device 100 so that the user can get enough sleep and feel rested. For example, sleep logic 102 can use the signals to determine how long it takes for the user to fall asleep (e.g., sleep onset latency) and adjust an alarm (e.g., morning wake up alarm) to allow the user to get sufficient sleep to feel rested,” (Col 2 lines 40-55). That is, Raymann leverages sensor data to determine “when the user actually falls asleep,” which includes information on the start/end of a given sleep period. Additionally, Raymann discloses ascertaining, “when the user intends to sleep and when the user actually falls asleep/wakes up.” That is, data on intended or expected sleep periods, and data on actual sleep periods, are compared. 
Raymann additionally discloses an instance where information on intended sleep results in a sleep determination, stating, “sleep logic 102 can determine that the user intends to sleep. For example, if darkening the room is the last of the sleep ritual activities performed by the user and detected by light sensor 112 of computing device 100, then sleep logic 102 can determine the start of the user's sleep onset latency to be the time at which darkening the room was detected.” (col 8 lines 32-39). The presence of this conditional logic indicates that, were the user not expected to fall asleep (i.e. were the room not dark) the sleep period’s start and end times would not be determined. It would be obvious to one of ordinary skill in the art to incorporate the logic of Raymann into the system of Muzet such that the user’s expected sleep patterns inform sleep determination, in order to optimize the assessment of sleep quality.

Regarding claim 2, Muzet teaches wherein the identifying comprises selecting one or more event-driven episodes (“sleep stage determination unit 420 can identify a sleep event” Col 29 lines 49-64) relating to each type of environmental event recorded during the sleep period of the user using at least one selection criterion (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64).  

Regarding claim 3, Muzet teaches wherein a first selection criterion of the at least one selection criterion (“noise events determined…may be classified by their amplitude, duration, slopes of the rise and decay periods” Col 26 lines 2-4) provides that at least one environmental measurement of the descriptive data of each event-driven episode relating to each type of environmental event is compared to a reference threshold of sleep disturbance (“a noise level unit 231…determines whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10).  

Regarding claim 4, Muzet teaches wherein a second selection criterion of the at least one selection criterion (“noise level unit 231 may also compare the sensed noise values stored in memory 170 with two or more [predefined] thresholds” Col 23 lines 5-10) comprises comparing a duration of each event-driven episode relating to each type of environmental event to a reference threshold of duration (“a noise level unit 231…determines whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10) of sleep disturbance.  

Regarding claim 5, Muzet teaches wherein the identifying comprises generating a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“Classifying unit 300 can also include environmental classifying means 330 which classifies the recorded environmental factor values of environmental calculating unit 230 and/or subunits 231 to 236” Col 25 lines 63-67).    

Regarding claim 6, Muzet teaches wherein the generating comprises a phase of calculating the sleep disturbance indicator for each identified type of sleep disturbing environmental event using the following descriptive features: a mean value of the environmental measurement(s) comprised in the descriptive data of the selected event-driven episodes relating to the type of sleep disturbing environmental event (“the average temperature over a particular period of time”, average temperature unit 233, Col 26 lines 7-21); a total duration of the type of sleep-disturbing environmental event (“duration of the change determined by temperature change unit 234” Col 26 lines 7-21); the number of selected event-driven episodes of the type of sleep-disturbing environmental event (“temperature changes may be classified as fluctuating or stable, or as abrupt or long-term changes” Col 26 lines 18-21); and  the start and end times of the selected event-driven episodes of the type of sleep-disturbing environmental event (“the output signal of the clock 160 is transmitted to each of the above described sensors or units 110 to 150 and 180” Col 18 lines 15-16; “The memory controller 172 stores in memory 170 the output values of these units and an optional time stamp” Col 18 lines 43-50).   

Regarding claim 7, Muzet teaches a system of transmission by a watch (Col 19 lines 40-45) of an information message relating to an assessment of the sleep quality of a user of said watch, the system comprising the  following elements which are connected to each other: a processing unit (Muzet states wherein both a recording device 100 and a data extracting unit 200 entail “a circuitry…processor such as a microprocessor” (Col 22 lines 19-23)), at least one environmental sensor (environmental sensors and units (130 to 150) Col 24 line 32) and an interface for diffusing visual and/or audio information (“in case of a wearable device, a display may be integrated where the tested/recorded person can scroll through the analysis results” Col 33 lines 43-46), and processing circuitry configured to in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” (Col 27 lines 16-21)), record data describing at least one event-driven episode of at least one type of environmental event, from the at least one environment sensor, recorded during the sleep period of the user (“a sudden change in blood pressure can be indicative of a sleep disturbance due to an environmental event such as a noise” Col 30 lines 3-8), identify at least one type of environmental event that disturbs the user's sleep by processing said descriptive data (noise level unit 231 (Col 23 lines 5-10)), estimate a sleep quality assessment index for the user as a function of a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64 and “[it is determined] whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10), and generate the information message including the estimated assessment index for diffusion, via the interface, to the user (“displaying or outputting analysis results” Col 33 lines 42-43). For further support, Raymann (US10052061B2) which discloses a method for algorithmically adjusting for sleep latency (see Abstract) and thus exists in the applicant’s field of endeavor, discloses, “In some implementations, sleep logic 102 can predict future sleep periods. For example, sleep logic 102 can analyze the sleep history data in sleep history database 134 to determine when the user usually sleeps. For example, if the user typically (e.g., historically has a pattern) sleeps between 11 pm. and 7 am, then sleep logic 102 can predict that the user will go to sleep at 11 pm on the current day and/or future days (Col 5 lines 35-65).” Additionally, Raymann discloses “In some implementations, computing device 100 can include light sensor 112. For example, light sensor 112 can be a photoresistor that detects the light intensity of the environment around computing device 100. Sleep logic 102 can use the light intensity data generated by light sensor 112 to determine whether the user is sleeping.” (Col 4 lines 36-50). It would be obvious to one of ordinary skill in the art to incorporate the sleep logic as disclosed by Raymann into the system as disclosed by Muzet such that the watch can use this determination as one of its conditionals to determine if the sleep period has started, in order that the accuracy of the determination is increased. Additionally, Raymann discloses “FIG. 2 illustrates an example graphical user interface 200 for specifying a sleep goal. For example, graphical user interface (GUI) 200 can be a GUI of alarm clock application 142. GUI 200 can be presented on a display of computing device 100. GUI 200 can present graphical elements 202 that a user can select or manipulate to specify a time (e.g., 7:00 am) at which an alarm should be presented by alarm clock application 142 on computing device 100. For example, the alarm can be presented as a sound, a vibration, and/or a graphical notification presented by computing device 100. GUI 200 can present graphical element 204,” (Col 13 lines 34-45); it would be obvious to one of ordinary skill in the art to incorporate these [two-dimensional] graphical elements into the system of Muzet such that the overall sleep assessment is represented graphically, in order that the user quickly and intuitively grasp the analytics data therein displayed. Further regarding determining whether a sleep period has started, and the determining being performed during a specific time of day, Raymann discloses, “computing device 100 can include sleep logic 102. For example, sleep logic 102 can be an operating system software process (e.g., function, utility, daemon, etc.). Sleep logic 102 can be an independent software process (e.g., a standalone application). Sleep logic 102 can interact with various sensors of computing device 100 to detect sleep signals (e.g., user activities, biometric data, etc.) indicating when the user intends to sleep, when the user actually falls asleep, and when the user wakes up. Sleep logic 102 can use the sleep signals to adjust alarms (e.g., alarm clock. alarms, nap alarms, etc.) on computing device 100 so that the user can get enough sleep and feel rested. For example, sleep logic 102 can use the signals to determine how long it takes for the user to fall asleep (e.g., sleep onset latency) and adjust an alarm (e.g., morning wake up alarm) to allow the user to get sufficient sleep to feel rested,” (Col 2 lines 40-55). That is, Raymann leverages sensor data to determine “when the user actually falls asleep,” which includes information on the start/end of a given sleep period. Additionally, Raymann discloses ascertaining, “when the user intends to sleep and when the user actually falls asleep/wakes up.” That is, data on intended or expected sleep periods, and data on actual sleep periods, are compared. 
Raymann additionally discloses an instance where information on intended sleep results in a sleep determination, stating, “sleep logic 102 can determine that the user intends to sleep. For example, if darkening the room is the last of the sleep ritual activities performed by the user and detected by light sensor 112 of computing device 100, then sleep logic 102 can determine the start of the user's sleep onset latency to be the time at which darkening the room was detected.” (col 8 lines 32-39). The presence of this conditional logic indicates that, were the user not expected to fall asleep (i.e. were the room not dark) the sleep period’s start and end times would not be determined. It would be obvious to one of ordinary skill in the art to incorporate the logic of Raymann into the system of Muzet such that the user’s expected sleep patterns inform sleep determination, in order to optimize the assessment of sleep quality.

Regarding claim 8, Muzet teaches a watch (“the wearable device can be formed similar to a watch that is worn at a wrist of the person” Col 19 lines 40-45) comprising the system according to claim 7.  

Regarding claim 9, Muzet teaches wherein the watch (“the wearable device can be formed similar to a watch that is worn at a wrist of the person” Col 19 lines 40-45) is a connected (Col 33 lines 31-38) mechanical watch.

Regarding claim 10, Muzet teaches a non-transitory computer-readable storage medium including computer executable instructions (Col 14 lines 18-27), wherein the instructions, when executed by the computer, cause the computer to perform a method of transmission by a watch (Col 19 lines 40-45) of an information message relating to an assessment of sleep quality of a method comprising: in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” (Col 27 lines 16-21)), recording data describing at least one event-driven episode of at least one type of environmental event recorded during the sleep period of the user (“a sudden change in blood pressure can be indicative of a sleep disturbance due to an environmental event such as a noise” Col 30 lines 3-8); identifying at least one type of environmental event that disturbs the user's sleep by processing said descriptive data (noise level unit 231 (Col 23 lines 5-10)), estimating a sleep quality assessment index for the user as a function of a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64 and “[it is determined] whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10); and generating the information message including the estimated assessment index for diffusion to the user (“displaying or outputting analysis results” Col 33 lines 42-43). For further support, Raymann (US10052061B2) which discloses a method for algorithmically adjusting for sleep latency (see Abstract) and thus exists in the applicant’s field of endeavor, discloses, “In some implementations, sleep logic 102 can predict future sleep periods. For example, sleep logic 102 can analyze the sleep history data in sleep history database 134 to determine when the user usually sleeps. For example, if the user typically (e.g., historically has a pattern) sleeps between 11 pm. and 7 am, then sleep logic 102 can predict that the user will go to sleep at 11 pm on the current day and/or future days (Col 5 lines 35-65).” Additionally, Raymann discloses “In some implementations, computing device 100 can include light sensor 112. For example, light sensor 112 can be a photoresistor that detects the light intensity of the environment around computing device 100. Sleep logic 102 can use the light intensity data generated by light sensor 112 to determine whether the user is sleeping.” (Col 4 lines 36-50). It would be obvious to one of ordinary skill in the art to incorporate the sleep logic as disclosed by Raymann into the system as disclosed by Muzet such that the watch can use this determination as one of its conditionals to determine if the sleep period has started, in order that the accuracy of the determination is increased. Additionally, Raymann discloses “FIG. 2 illustrates an example graphical user interface 200 for specifying a sleep goal. For example, graphical user interface (GUI) 200 can be a GUI of alarm clock application 142. GUI 200 can be presented on a display of computing device 100. GUI 200 can present graphical elements 202 that a user can select or manipulate to specify a time (e.g., 7:00 am) at which an alarm should be presented by alarm clock application 142 on computing device 100. For example, the alarm can be presented as a sound, a vibration, and/or a graphical notification presented by computing device 100. GUI 200 can present graphical element 204,” (Col 13 lines 34-45); it would be obvious to one of ordinary skill in the art to incorporate these [two-dimensional] graphical elements into the system of Muzet such that the overall sleep assessment is represented graphically, in order that the user quickly and intuitively grasp the analytics data therein displayed. Further regarding determining whether a sleep period has started, and the determining being performed during a specific time of day, Raymann discloses, “computing device 100 can include sleep logic 102. For example, sleep logic 102 can be an operating system software process (e.g., function, utility, daemon, etc.). Sleep logic 102 can be an independent software process (e.g., a standalone application). Sleep logic 102 can interact with various sensors of computing device 100 to detect sleep signals (e.g., user activities, biometric data, etc.) indicating when the user intends to sleep, when the user actually falls asleep, and when the user wakes up. Sleep logic 102 can use the sleep signals to adjust alarms (e.g., alarm clock. alarms, nap alarms, etc.) on computing device 100 so that the user can get enough sleep and feel rested. For example, sleep logic 102 can use the signals to determine how long it takes for the user to fall asleep (e.g., sleep onset latency) and adjust an alarm (e.g., morning wake up alarm) to allow the user to get sufficient sleep to feel rested,” (Col 2 lines 40-55). That is, Raymann leverages sensor data to determine “when the user actually falls asleep,” which includes information on the start/end of a given sleep period. Additionally, Raymann discloses ascertaining, “when the user intends to sleep and when the user actually falls asleep/wakes up.” That is, data on intended or expected sleep periods, and data on actual sleep periods, are compared. 
Raymann additionally discloses an instance where information on intended sleep results in a sleep determination, stating, “sleep logic 102 can determine that the user intends to sleep. For example, if darkening the room is the last of the sleep ritual activities performed by the user and detected by light sensor 112 of computing device 100, then sleep logic 102 can determine the start of the user's sleep onset latency to be the time at which darkening the room was detected.” (col 8 lines 32-39). The presence of this conditional logic indicates that, were the user not expected to fall asleep (i.e. were the room not dark) the sleep period’s start and end times would not be determined, teaching to the claim limitation of “without being performed during another time of the day when the user is not expected to fall asleep.” It would be obvious to one of ordinary skill in the art to incorporate the logic of Raymann into the system of Muzet such that the user’s expected sleep patterns inform sleep determination, in order to minimize unnecessary determinations and to optimize the assessment of sleep quality.

Regarding claim 13, Muzet in view of Raymann wherein the interface includes a hybrid display dial, which includes an analog display (“alarm clock,” Abstract Raymann) and a digital display (GUI 200, Raymann). It would be obvious to one of ordinary skill in the art to incorporate the hybrid display of Raymann into the system of Muzet such that it has both analog and digital means of communicating information, in order to increase ease-of-use and serve as a more versatile and robust wearable device. Additionally, it is noted that analog and digital displays were both incredibly well known display configurations, and hybrid combinations of the two were also incredibly well known, and simply choosing between them (including using both of them or just one of them) would be obvious as a matter of aesthetic design choice and/or as a matter of merely selecting known suitable display configurations since the same information can be displayed in either/both configurations with known tradeoffs for each, without otherwise affecting the functionality of the system. 

Claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Muzet in view of Raymann above, and further in view of Abramov et al. (US 20180039232 A1).
Regarding claim 13, in addition to the grounds of rejection discussed above, attention is further directed to Abramov which teaches a smart watch including a hybrid analog and digital display which can display time, weather, physiological parameters, etc. (see e.g. Paras. 59-62, 65-67 and FIGS. 1, 3, 11). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Muzet in view of Raymann to utilize a hybrid analog and digital display, as seen in Abramov, because (1) it would amount to merely combining two well known display configurations in a manner already seen in the prior art to achieve predictable results, and/or (2) it would ultimately amount to a mere aesthetic design choice since it merely rearranges information in a different aesthetic display configuration. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muzet in view of Raymann above, and further in view of Slonneger (US 20140364770 A1).

Regarding claim 14, Muzet in view of Raymann discloses wherein the processing circuitry is configured to identify the at least one type of environmental event by generating a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64 and “[it is determined] whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10 [Muzet]), the generating comprising a phase of calculating the sleep disturbance indicator for each identified type of sleep disturbing environmental event using the following descriptive features: a mean value of environmental measurements (“environmental calculating means 230,” (Col 22 lines 60-65) [Muzet], a means which comprises the calculation of mean/average environmental data, as seen in e.g. Col. 5 lines 52-60), comprised in the descriptive data of the selected event-driven episodes relating to the type of sleep disturbing environmental event; a total duration of the type of sleep disturbing of environmental event (“Also the noise events determined by noise event unit 232 may be classified by their amplitude, duration, slopes of the rise and decay periods” [Muzet] Col 25 lines 1-5); the number of selected event-driven episodes of the type of sleep disturbing environmental event and the start and end times of the selected event-driven episodes of the type of sleep disturbing environmental event (“The report will include statistic data such as time awake, resting time, time in bed, time asleep, sleep efficiency, time to fall asleep, time and percent of time spent in the different stages of sleep, number of sleep stage changes, number of movements, number of awakenings, etc.” [Muzet] Col 37 lines 8-15). Muzet in view of Raymann doesn’t explicitly disclose humidity sensors, however Slonneger (US 20140364770 A1), which discloses systems for sleep analysis and thus exists in the applicant’s field of endeavor, discloses, “The user device 110 may also include other sensors (not shown) including, but not limited to, proximity sensors, gyroscopes, haptic sensors, light sensors, temperature sensors, biological sensors, chemical sensors, humidity sensors, or any other type of sensor for providing pertinent information related to sleep analysis,” ([0035]). It would be obvious to one of ordinary skill in the art to incorporate this particular measure into those environmental measures disclosed by Muzet such that humidity also informs an assessment of ambient conditions, in order to increase the accuracy of the sleep analytics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792       


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792